ACCEPTED
                                                                       03-14-00725-CV
                                                                              4598006
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                 3/23/2015 11:48:37 AM
                                                                      JEFFREY D. KYLE
                                                                                CLERK


                   No. 03-14-00725-CV
                                                      FILED IN
                                               3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                                               3/23/2015 11:48:37 AM
               In the Third Court of Appeals       JEFFREY D. KYLE
                                                        Clerk
                       Austin, Texas



       GEORGE GREEN AND GARLAN GREEN (DECEASED),
                      Appellants

                             v.

         PORT OF CALL HOMEOWNERS ASSOCIATION
                        Appellee


           APPEAL FROM CAUSE NO. 18314
  RD
33 JUDICIAL DISTRICT COURT OF LLANO COUNTY, TEXAS
          HON. ALLAN GARRETT, PRESIDING


       APPELLANTS’ SUPPLEMENTAL RESPONSE
         TO APPLELLEES’ MOTION TO DISMISS


                         David Junkin
                   State Bar No. 11058020
                 Law Office of David Junkin
                        P.O. Box 2910
                  Wimberley, Texas 78676
                        512/847-8600
                     512/847-8604 (fax)
                 david@junkinlawoffice.com
                   Attorney for Appellants
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants, George Green and Garlan Green (now deceased) file this

supplemental response to the Appellee’s Motion to Dismiss Appellant’s Appeal

Because of Mootness (the “Motion to Dismiss”) as follows:

      1.     On February 22, 2015 the Appellants filed their response to the

Motion to Dismiss and requested additional time to respond based on a

supplemental Reporter’s Record requested by Appellees. In following up on

the Supplemental Reporter’s Record, it appears that Appellees’ cancelled the

request for the Supplemental Record. See Exhibit A. Appellants were not

aware that Appellees canceled their request for a supplemental record.

      2.     The portions of the Supplemental Reporter’s Record that contain

statements from Appellees’ counsel reflecting the injunctive nature and purpose

of the “Discovery Order,” include, but are not limited to, the following:

      MR. JUNKIN: . . . In other words, it says -- this
      is in the third paragraph down, beginning about
      in the middle, "Plaintiff's requests, oral or
      written, for documents addressed in this order or
      previously produced by Defendants will be viewed
      as an abuse of discovery and subject to
      sanctions." . . .

      THE COURT: Well, I was proposing taking that
      paragraph out completely and just putting, "Any
      violation of this order". Any consternation with
      that? I mean...

      MS. COUGHLIN: The only issue I have with that,
      Your Honor, is that by removing that paragraph
                 Appellants’ Supplemental Response to Motion to Dismiss - Page 1
      entirely, the plaintiff, without his attorney,
      can continue -- once he gains standing -- sending
      these   letters,  "You   better  give   me  these
      documents within three days or else."    And that
      kind of brings us back to where we started in
      October. So I thought this was middle ground
      because it says, in Paragraph 2, defendants can
      ignore your requests, and in Paragraph 3 says if
      you keep doing it, you can get sanctioned.

      . . .

      MS. COUGHLIN: And, Your Honor, may I -- I know
      I'm belaboring it, but we've been here several
      times, and the reason that I believe your order
      was as specific as it was, was because the order
      that you entered in August was a very short
      order. It was after we had a long hearing. And
      you had verbally told Mr. Green stop asking, but
      the order didn't say that. And so then opposing
      counsel came back when we had a hearing saying
      you're violating the order and said, "But the
      order doesn't say it, so we're not allowed -- you
      know, we're allowed to do it." And so it ends up
      being a circular argument. If the order doesn't
      specifically prohibit behavior, then they're
      going to say they're allowed to do it. And if it
      does, then it's injunctive in nature and --

Supplemental Reporter’s Record, Page 27, Line 3 through Page 29, Line 16.

      3.    From the comments above, Appellees’ trial counsel show that the

underlying purpose of the “Discovery Order” is to grant basically the same relief

Appellees’ purport to have gained in the Second Order. The Discovery Order

enjoins requests for documents, including documents available outside of the

discovery process. The Appellees’ request for the Vacating Order and concurrent



                Appellants’ Supplemental Response to Motion to Dismiss - Page 2
request for issuance of the “Discovery Order” is an improper attempt to oust this

Court of jurisdiction over the Second Order.

                                        PRAYER

      Appellants move that the Appellees’ Motion to Dismiss be denied and

that Appellants be awarded all such other and further relief, including general

relief, to which they might be entitled.

                                                     Respectfully submitted,

                                                     Law Office of David Junkin


                                                     _______________________
                                                     David Junkin
                                                     State Bar No. 11058020
                                                     P.O. Box 2910
                                                     Wimberley, Texas 78676
                                                     512/847-8600
                                                     512/847-8604 (fax)
                                                     david@junkinlawoffice.com

                                                     Attorney for Appellants
                                                     George and Garlan Green




                Appellants’ Supplemental Response to Motion to Dismiss - Page 3
                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of this supplemental response was served on
the following counsel of record and in the manner indicated on March 23, 2015.

      VIA FAX OR AND/OR ESERVE

            Brantley Ross Pringle, Jr.
            Heidi Coughlin
            Wright & Greenhill, PC
            221 West 6th Street, Suite 1800
            Austin, TX 78701

      VIA FAX AND/OR ESERVE

            L. Hayes Fuller, III
            Naman, Howell, Smith, & Lee, PLLC
            P.O. Box 1470
            Waco, TX 76703-1470



                                                     ___________________________
                                                     David Junkin




                Appellants’ Supplemental Response to Motion to Dismiss - Page 4
EXHIBIT A